Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claims 16-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election of claims 1-15 was made without traverse in telephonic communication with Daniel McClure on 9/13/21.

Claim Objections

Claim 13 objected to because of the following informalities: the claim recites an object which comprises a single direction throughout all frequency bands. Examiner has interpreted this as referring to all frequency bands of a particular audio object, channel or voicing rather than to the erroneous notion of all frequencies, that is, frequencies greater than or equal to 1 Hz.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 10, 14, 15 rejected under 35 U.S.C. 102a1 as being anticipated by Hiipakka: 20080004729 hereinafter Hi.

Regarding claim 1, 14, 15
Hi teaches:
An apparatus, method and coded instructions for generating a description of a combined audio scene (Hi: ¶ 12, 13: system for combining multiple spatial audio signals in a single output stream comprising an audio channel(s) information and/or side information), comprising: 
an input interface for receiving a first description of a first scene in a first format and a second description of a second scene in a second format, wherein the second format is different from the first format (Hi: ¶ 12, 13, 42-48, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: system interface 46 operable to receive a plurality of signals in at least a first format in the form of a B-format signal and a second format in the form of plural monophonic spatial signal(s) to generate a combined B-format stream description and a subsequent Dirac description; the streams 
a format converter for converting the first description into a common format and for converting the second description into the common format, when the second format is different from the common format (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: format converter encodes first and second signal(s) into combined B-format signals and subsequently into a Dirac encoded signals and/or a combined Dirac encoded signal); and 
a format combiner for combining the first description in the common format and the second description in the common format to acquire the combined audio scene (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: Dirac stream comprised of combined B-format streams combined with additional Dirac streams).

Regarding claim 3
Hi teaches:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first B-format signal representation and to convert the second description into a second B-format signal representation, and wherein the format combiner is configured to combine the first and the second B- format signal representation by individually combining the individual components of the first and the second B-format signal representation. (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64; Fig 8A: first and second signal representation components combined to generate combined B-format components).

Regarding claim 7
Hi teaches:


Regarding claim 9
Hi teaches:
An apparatus, method and coded instructions, further comprising: a metadata encoder for encoding DirAC metadata described in the combined audio scene to acquire encoded DirAC metadata, or for encoding DirAC metadata derived from the first scene to acquire first encoded DirAC metadata and for encoding DirAC metadata derived from the second scene to acquire second encoded DirAC metadata (Hi: ¶ 6-13, 42-48, 60-64; Fig 11, 12: output signal formed of audio frequency band data, directivity data diffusiveness data, etc.).

Regarding claim 10
Hi teaches:
An apparatus, method and coded instructions, further comprising: an output interface for generating an encoded output signal representing the combined audio scene, the output signal comprising encoded DirAC metadata and one or more encoded transport channels (Hi: ¶ .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 13 rejected under 35 U.S.C. 103 as being unpatentable over Hi: 20080004729 as applied to claims 1, 3, 7, 9, 10, 14, 15 supra.

Regarding claim 2
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the first format and the second format are selected from a group of formats comprising a first order Ambisonics format, a high order Ambisonics format, the common format, a DirAC format, and a multi-channel format (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64: Hi variously teaches as known: a first order and high order ambisonic signal and a Dirac format signal all of which can be considered multi-channel formats, the common format in the Hi specification is a Dirac format; further the suitability of such an object encoded signal for mixing by the claimed method is discussed as part of Applicants admitted prior art). Hi does not explicitly teach an object coded signal but Examiner takes official notice that object coded signals were well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of including additional and well-documented spatial signals for combination by the disclosed invention and would have expected predictable results therefrom. 

Regarding claim 4
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first pressure/velocity signal representation and to convert the second description into a second pressure/velocity signal representation, and 

Regarding claim 5
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first DirAC parameter representation and to convert the second description into a second DirAC parameter representation, when the second description is different from the DirAC parameter representation (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: figures 11, 12 show the combination of first B-format signals and second monophonic signals into Dirac signals by the omission of the optional B-format combination step), and wherein the format combiner is configured to combine the first and the second DirAC parameter representations by individually combining the individual components of the first and second DirAC parameter representations to acquire a combined DirAC parameter representation for the combined audio scene (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64; Fig 8A: first and second signal Dirac representation components combined to generate individual and/or combined Dirac components for output). Hi teaches the aspects of the claim but does not 

Regarding claim 6
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format combiner is configured to generate direction of arrival values for time-frequency tiles or direction of arrival values and diffuseness values for the time-frequency tiles representing the combined audio scene. (Hi: ¶ 6-13, 42-48, 60-64; Fig 11, 12: Hi discloses that a Dirac signal is formed by at least computation of duration of arrival angles and diffuseness values for a plurality of times and frequencies and that the combined audio scene is a combined Dirac signal and/or a plurality of Dirac signals).

Regarding claim 13
Hi teaches or suggests:
An apparatus, method and coded instructions, further comprising an output interface for adding to the combined format, a separate object description for an audio object, the object description comprising at least one of a direction, a distance, a diffuseness or any other object attribute, wherein the object comprises a single direction throughout all frequency bands and is either static or moving slower than a velocity threshold. Hi discloses the well-known nature of .

Allowable Subject Matter

Claims 8, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654